247 S.W.3d 76 (2008)
Tara MATNEY, Appellant,
v.
Anna M. HEROD, Defendant,
Division of Employment Security, Respondent.
No. WD 68391.
Missouri Court of Appeals, Western District.
March 4, 2008.
Tara Matney, Warrensburg, MO, pro se.
Shelly A Kintzel, Esq., Jefferson City, MO, for respondent.
Before HOWARD, C.J., DANDURAND and AHUJA, JJ.

ORDER
PER CURIAM.
Tara Matney appeals the order of the Labor and Industrial Relations Commission dismissing her appeal from her disqualification from unemployment benefits because she did not participate in the telephone hearing before the appeals tribunal. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).